El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Juan de Mata Escobar presentó demanda en el Tribunal' de Districto de San Juan, Sección Ia., que el mismo día fué-trasladada a la Sección 2a., contra Carlos Cámbaro Mojicá,, Ramona Gámbaro Escobar, Agustina Casado y Ramón Mar-tínez, como marshal, alegando que en 8 de noviembre de 1913-la Sección Ia. del Tribunal de Distrito de San Juan dictó-sentencia en pleito que sobre reivindicación y otros extremos-siguieron contra él Carlos Gámbaro Mojica y Ramona Gám-baro Escobar cuyos términos son los siguientes: ;
“El día 3 de noviembre de 1913 se llamó este pleito a juicio;, habiendo comparecido solamente la parte demandante representada por- su abogado Herminio Díaz Navarro, la que anunció estar lista para el acto. En su virtud, dicha demandante leyó sus alegaciones, introdujo su prueba practicándose ésta en debida forma y para poner la demanda de acuerdo con la evidencia introducida y con las admi-siones que hizo de la contestación, pidió y obtuvo permiso para en-mendar y enmendó la demanda.
“Hoy la corte, tomando en consideración las alegaciones de la misma, y basándose en los precedentes (findings),declara que la ley y los hechos están en favor de los demandantes y en contra de los demandados, y por tanto, declara que la finca rústica que se describe en el hecho octavo de la demanda últimamente enmendada corres-ponde a las respectivas herencias de Juan de Mata Escobar, de Flo-rentina Escobar y de Carlos Gámbaro Escobar, y por lo tanto, que su actual poseedor el demandado Juan o Juan de Mata Escobar,, debe entregarla al albacea nombrada por Juan de Mata Escobar, para que ésta proceda de acuerdo con los herederos instituidos o-judicialmente declarados a practicar en la forma legal correspon-*568diente, la liquidación, división y adjudicación de la herencia de Juan de Mata Escobar, de Florentina Escobar y de Carlos Gámbaro.
“Las costas, gastos y honorarios del abogado de la demandante se imponen a la parte demandada.
“El Secretario registrará esta sentencia y librará la correspon-diente orden de ejecución.
“Pronunciada.en corte abierta hoy día 8 de noviembre de 1913 y registrada hoy día 8 de los mismos mes y año. Firmado. Félix Córdova Dávila. Juez de Distrito. Sección Primera. Certifico: C. Marrero, Secretario Corte Distrito.”
Que tal sentencia es nula y sin ningún efecto legal porque abarca materia extraña a las cuestiones planteadas por las alegaciones, porque manda entregar la finca descrita en el .Hecho octavo de la demanda “últimamente enmendadá” que es de 369 cuerdas de terreno, siendo así que según el becbo tercero de dicba demanda la cosa reclamada se compone de dos porciones que ascienden a 266 cuerdas 33 céntimos apor-tadas a su matrimonio por Juan de Mata Escobar, las cua-les unidas a la porción aportada por la esposa Agustina Ca-sado forman una finca de 395 cuerdas cuya descripción total se hace, sin que las dos porciones que son objeto del litigio se encuentren descritas de ninguna otra manera en las ale-gaciones, las pruebas ni -en las conclusiones del juez {finding s)por lo que no puede saberse qué parte de la finca de 395 corresponde a las 266.33 cuerdas; que la dicba “demanda últimamente enmendada” en su apartado séptimo dice que de esa finca total se vendió un pedazo y en el octavo que en virtud de esta venta y segregación quedó la finca rústica .litigiosa reducida en su extensión y la describe según el plano identificado presentado como prueba como una -finca de 369 cuerdas, descripción que se refiere a la finca total de 395 cuerdas menos el pedazo vendido y no a las dos porciones que juntas hacen 266.33 cuerdas, que son la materia en liti-gio, pues según dicba demanda son las únicas que dejó a su muerte Juan de Mata Escobar, y de esa suerte la sentencia incluye la porción aportada por Agustina Casado, que no estaba en litigio; que por las mismas razones la sentencia *569decide cuestiones no planteadas y no está de acuerdo ni sos-tenida por las alegaciones; que además ni las alegaciones ni las-, pruebas presentan materia litigiosa porque no se hace descripción de las dos porciones de terreno dejadas por Juan de Mata Escobar para poder identificarlas y que la sen-tencia es imposible de cumplir porque manda que la finca se entregue al albacea nombrado por Juan de Mata Escobar, que es Agustina Casado, cuyo cargo no existía al tiempo en que se dictó porque había dejado de serlo muchos años antes por ministerio de la ley.
También alega la demanda que los demandados tratan de hacer cumplir tal sentencia y que su ejecución privaría al demandante de la posesión de la finca causándole graves e irreparables perjuicios -porque según su información y creencia los demandados, excepto Martínez, carecen de bie-nes con que responderle de los daños y» perjuicios que se le ocasionarán si se lleva a cabo la ejecución de la sentencia; que sobre la finca pesa una hipoteca vencida y si los deman-' dados llevan adelante la ejecución de la sentencia el acree-dor hipotecario entablará acción para cobrar su crédito, lo que resultaría en perjuicio del demandante, pues no tiene ahora dinero para pagar esa deuda y no le sería posible conseguirlo por estar la finca en litigio y la perdería valiendo mucho más de la cantidad garantizada con la hipoteca.
Con tales alegaciones la demanda concluye con la súplica de que se declara la nulidad de la expresada sentencia y que mientras puedan resolverse las cuestiones planteadas en ella se dicte auto de injunction prohibiendo a los demandados que verifiquen acto alguno para llevarla a cumplimiento y a Agustina Casado que tome posesión de la finca. La de-manda está jurada.
Señalado día por el juez para que los demandados com-parecieran a exponer las razones que tuvieran para que no se concediese la prohibición solicitada, alegaron éstos que no debía decretarse el injunction porque el tribunal carecía de jurisdicción para ello; porque aun cuando la tuviera, *570la demanda no expresa hechos bastantes para constituir una causa de acción, y porque la parte demandante es culpable-de negligencia. Algunos días después adujeron excepción-previa contra la demanda.
En 30 de junio de 1914 el juez dictó orden, que el mismo día fue registrada en el libro de sentencias, negando la peti-ción del auto de injunction y de ella apeló para ante noso-tros el demandante Juan de Mata Escobar.
Esto es todo lo que aparece de la transcripción de los. autos para la apelación, la que no contiene exposición de hechos aprobada por el juez. Sin embargo, con la transcrip-ción se presentó otro documento titulado también transcrip-ción de autos en el que el secretario del tribunal inferior certifica alegaciones y algunos documentos obrantes en otro pleito seguido por Carlos Gámbaro Mojica y Ramona Gám-baro Escobar contra Juan de Mata Escobar sobre reivin-dicación de propiedad y otros extremos. Nosotros no pode-mos tomar en consideración este documento porque no es la transcripción de los autos en que se dictó la orden ape-lada; porque si las constancias en él certificadas fueron pre-sentadas como prueba en la vista del injunction han debido traerse ante nosotros, de acuerdo con la ley, en una expo-sición o relación de hechos aprobada por el juez inferior e incluida en la transcripción de los autos, y porque si no fueron presentadas como prueba no podemos basarnos en ella para dictar nuestra resolución, ni aun teniendo en cuenta que el juez para dictar su resolución tomó conocimiento judicial de dicho pleito, según aparece de los fundamentos de la orden apelada, porque en este caso tenía que resolver la controversia por los méritos de las alegaciones conteni-das en la petición de injunction, y no estaba facultado para considerar como de conocimiento judicial ningún hecho que no fué alegado en ellas. Lowande v. García, 13 D. P. R., 271. El conocimiento judicial sirve para evitar la prueba de hechos alegados que, según la ley, puede y debe conocer el juez y por tanto no tiene aplicación cuando se resuelven cuestiones. *571sin prueba, por. los méritos de los consignados en las ale-gaciones, partiendo de la base de que son ciertos por no baber sido contradichos.
Por estas razones nosotros consideraremos únicamente la verdadera transcripción de autos para esta apelación y en ella nos basaremos para la resolución que dictemos.
De lo expuesto se desprende que cualesquiera que sean los fundamentos que tuvo el juez para dictar la orden que motiva esta apelación, lo que resolvió fué que no debía expe-dir el auto de injunction que pendente lite se le pidió y por tanto lo que nos toca resolver a nosotros es si procede con-firmarla o revocarla.
Aunque pretende la parte apelante que nosotros decida-mos en este recurso si la demanda de nulidad de la sentencia aduce o no hechos determinantes de causa de acción, y a dis-cutir esta cuestión está encaminado casi todo su alegato fun-dándose en que uno de los motivos que tuvo el juez para dic-tar la resolución apelada fué que la sentencia no es nula sobre su faz porque del examen del pleito en que fué dictada, del que tomó conocimiento judicial, se advierte perfecta con-gruencia entre lo solicitado por el demandante y lo contro-vertido por el demandado, nos abstendremos de considerar tal cuestión porque no es la que debe resolverse en este caso, sino únicamente si debe o no confirmarse la orden que negó la expedición del auto de injunction preliminar que pidió el demandante, pues al resolverse peticiones de injunctions preliminares o provisionales debe tenerse cuidado de no anti-cipar la resolución de cuestiones de derecho envueltas en el pleito, y no debemos dar motivo para que después se nos diga que hemos resuelto cuestiones que no estaban en contro-versia. Por consiguiente nos limitaremos a la única. cues-tión que surge de la orden apelada.
Por los antecedentes expuestos puede verse que no se alega falta de jurisdicción en el tribunal que dictó la sen-tencia sobre las' personas ni sobre la finca en litigio sino que se pretende la nulidad porque la sentencia manda entregar *572más terreno del que se reclamó, porque no se describió la finca reclamada y porque es .imposible entregarla a la persona que se ordena, en el carácter con que debe recibirla, por-que por ministerio de la ley ya no tiene el carácter o cargo de albacea que se le atribuye y que como medida provisional se solicita se expida un auto de injunction prohibiendo que la sentencia se ejecute mientras se resuelve si es nula.
Las sentencias tienen la presunción de haber sido dic-tadas con jurisdicción sobre las personas y sobre la cosa litigiosa, así como que para pronunciarla se han seguido los procedimientos legales, a menos que lo contrario apa-rezca claramente de ella misma o-, se demuestre, y en vir-tud de esa presunción los tribunales deben proceder con mu-cha cautela en la- concesión de autos prohibiendo su cumpli-miento. Una petición de remedio de esta naturaleza debe ser examinada cuidadosamente y los fundamentos para con-cederlo son un tanto restringidos, no siendo suficiente que lá sentencia sea injusta, sino que debe aparecer también que ese resultado no fué motivado por abandono o descuido de la persona a quien perjudica, debiendo mostrar claramente que fué activo en la protección de sus derechos para tener derecho al injunction; y como este recurso por ser extraor-dinario no se concede generalmente cuando existe remedio por la ley, es necesario además que se alegue que se han uti-lizado todos los que ella concede para evitar que la senten-cia puda cumplirse y en este caso el peticionario tenía el recurso de apelación, de nuevo juicio y el de pedirle al juez que dictó la sentencia que la deje sin efecto. Sucesión Iglesias v. Bolívar, 11 D. P. R., 571; High on Injunctions, secciones 113, 114, 165, 166, 169, 170, 173, 175, 228, 230 y 231. 23 Cyc., 980 y 981.
Nada de esto se sabe por la petición de injunction y la falta de consignar esos hechos es motivo bastante para negar la solicitud.
Además, la concesión de un auto de injunction preliminar o provisional no es ex debito justitüe sino que descansa en la *573sana discreción del tribunal, guiada por las circunstancias de cada caso, por lo que la resolución que dicte no será revo-cada en apelación a menos que se demuestre que’abusó de tal facultad discrecional, lo que no se lia beclio en este caso. Morfi. v. Fajardo Development Co. y Abella v. Fernández, 17 D. P. R., 797 y 1063, respectivamente; García v. Torres, 20 D. P. R., 169, y León et al. v. Colón et al., 21 D. P. R., 273.
Por las razones expuestas la resolución apelada debe ser confirmada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.